           Case 1:20-cv-10032-DPW Document 49 Filed 03/11/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
CONSERVATION LAW FOUNDATION, INC., )
                                           )
       Plaintiff,                          )
                                           )
v.                                         ) Case No. 1:20-cv-10032-DPW
                                           )
ACADEMY EXPRESS, LLC,                      )
                                           )
      Defendant.                           )
__________________________________________)

           DEFENDANT ACADEMY EXPRESS LLC’S MOTION FOR LEAVE TO
             FILE A REPLY MEMORANDUM IN SUPPORT OF ITS MOTION
              FOR SUMMARY JUDGMENT ON THE ISSUE OF STANDING

       Pursuant to Local Rules 7.1(b)(3) and 56.1, defendant Academy Express LLC

(“Academy”) respectfully moves for leave to file a reply memorandum in further support of its

Motion for Summary Judgment on the issue of standing. A Reply is necessary in order to

respond to the arguments presented in the Opposition filed by plaintiff Conservation Law

Foundation, Inc. (“CLF”) and to address the three (3) newly provided declarations from its

expert witnesses. Additionally, the Reply memoranda will assist the Court in deciding whether

or not CLF has standing to pursue these claims. In further support hereof, Academy states as

follows:

       1.      In its Amended Complaint, filed on October 20, 2020, CLF alleges that Academy

violated the Clean Air Act, the Massachusetts State Implementation Plan (“MA SIP”) and the
         Case 1:20-cv-10032-DPW Document 49 Filed 03/11/21 Page 2 of 3




Connecticut State Implementation Plan (“CT SIP”) by idling its buses in excess of the limits set

forth in the MA SIP and the CT SIP.

       2.      At the Status Conference in this matter, conducted via Zoom on January 14, 2021,

the Court set the following deadlines for the completion of discovery on standing and the filing

of dispositive motions on that issue:

       “Discovery re associational standing to be completed by 2/5/2021. Dispositive
       motions re associational standing to be filed no later than 2/19/2021 and
       oppositions/responses to be filed by 3/5/2021.” (Clerks Notes for Scheduling
       Conference, doc. nr. 33)

       3.      The parties completed discovery on the issue of Plaintiff’s standing on

February 5. 2021.

       4.      On February 19, 2021, in accordance with the court’s scheduling order, Academy

filed its Motion for Summary Judgment on the issue of standing.

       5.      On March 5, 2021, CLF served its Opposition to Academy’s Motion in which it

asserts that Academy’s Motion was premature for lack of expert discovery and alternatively that

the Plaintiff’s associational standing is sufficient based on the declarations and deposition

testimony of its members.

       6.      In its Reply, Academy seeks leave to respond to these arguments by

demonstrating how the proposed expert discovery is irrelevant to the disposition of Academy’s

Motion and additionally, to show that CLF’s arguments concerning the sufficiency of its

members’ alleged injuries are insufficient to establish Constitutional standing.

       7.      The filing of a reply brief on a motion for summary judgment is expressly

permitted under Local Rule 56.1 (last sentence) which provides, “Unless the court orders

otherwise, the moving party may file a reply within 14 days after the response is served.” In its




                                                 2
           Case 1:20-cv-10032-DPW Document 49 Filed 03/11/21 Page 3 of 3




scheduling order, the Court did not address the filing of a reply in support of a summary

judgment motion on the issue of standing.

         8.       Academy respectfully submits that the proposed reply will assist the Court in

resolving a potentially dispositive motion in this case. Plaintiffs will not be prejudiced by the

filing of a reply.

         For the foregoing reasons, Academy Express, LLC respectfully requests this Honorable

Court permit it to file a Reply brief in support of its Motion for Summary Judgment within

fourteen (14) days hereof.

                                               Respectfully submitted,

                                               ACADEMY EXPRESS, LLC,
                                               By its attorneys:

                                               /s/ Jon C. Cowen
                                               Jon C. Cowen (BBO # 552961)
                                               jcowen@donovanhatem.com
                                               Adam C. Benevides (BBO # 673172)
                                               abenevides@donovanhatem.com
                                               DONOVAN HATEM LLP
                                               53 State Street, 8th Floor
                                               Boston, MA 02109
                                               Telephone: (617) 406-4511
                                               Facsimile: (617) 406-4501
Date: March 11, 2021

                                   CERTIFICATE OF SERVICE

        I, Jon C. Cowen, hereby certify that on March 11, 2021, the foregoing document was filed
through the Court’s electronic filing system (“ECF”), by which means a copy of the filing will be
sent electronically to all parties registered with the ECF system.

                                               /s/ Jon C. Cowen
                                               Jon C. Cowen


22452.37/4842-3200-9184, v. 1




                                                   3
